Case 16-40100-JMM        Doc 48    Filed 12/10/18 Entered 12/10/18 13:30:01           Desc Main
                                   Document     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO


IN RE:                                               CHAPTER 13

Cesar Herrera Arevalos                                CASE NO. 16-40100-JMM


                AGREED ORDER MODIFYING PLAN AND RESOLVING
                        TRUSTEE’S MOTION TO DISMISS

       THIS MATTER coming before the Court on Trustee’s Motion to Dismiss for material

default (docket no. 38) and Debtor’s Motion to Modify the Confirmed plan (docket no. 40) to

cure the default be extending the plan from 42 months to 46 months so that he can cure the

default created from his failure to make plan payments, Trustee having objected as Debtor had

failed to file amended schedules demonstrating that the proposed modification was feasible and

Debtor subsequently filing amended schedules and completing a business meeting, and the Court

being fully advised in the premises:

       IT IS HEREBY ORDERED that Debtor’s plan is modified such that the plan shall be

extended from 42 months to 46 months so that Debtor can pay the plan payments due in April,

May, June and July 2018 at the end of the plan.

         IT IS FURTHER ORDERED that the Debtor shall file amended schedules if he has a

change in income, receives income from any other source besides his self-employment as set

forth in the amended schedule I and J filed on October 26, 2018 docket no. 45 or has an increase

in income of more than 15% of his current net income listed at $1,508 per month.
Case 16-40100-JMM        Doc 48    Filed 12/10/18 Entered 12/10/18 13:30:01   Desc Main
                                   Document     Page 2 of 2


       IT IS FURTHER ORDERED that all of the remaining terms and conditions of Debtors’

confirmed plan shall remain in full force and effect.


                                      DATED: December 10, 2018



                                      ________________________
                                      JOSEPH M. MEIER
                                      U. S. BANKRUPTCY JUDGE




/s/_____________________________
Kathleen McCallister, Trustee

/s/_____________________________
Alexandra O Caval, Attorney for Debtor(s)
